Citation Nr: 1337114	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); anxiety disorder; depressive disorder; and schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for schizophrenia, paranoid type, claimed as a nervous disorder, and service connection for PTSD.  He perfected a timely appeal to that decision. 

The Board notes that the Veteran's claim of service connection for PTSD was most recently denied by the Board in March 2006.  However, in a December 2011 decision, the Board reopened the Veteran's claim and remanded the case on its merits for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination, which was conducted in January 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2012, in which the AOJ again denied the Veteran's service connection claim. 

At the time of the December 2011 decision, the Board recharacterized the claim to more broadly include entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In February 2013, the Board remanded the claim again to obtain a supplemental medical opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board has thoroughly reviewed the medical and lay evidence of record and finds that a remand is required for an additional VA examination and medical opinion to determine whether the Veteran has a current psychiatric disability that was incurred in or otherwise medically related to military service.

The Veteran contends that he has PTSD or a nervous disorder that was incurred in and caused by military service, including his verified service in the Republic of Vietnam from November 1966 to September 1967.

Service treatment records are silent for complaints, findings, diagnosis, or treatment for a psychiatric disorder.  His DD Form 214 lists his military occupational specialty as light vehicle driver, and service personnel records document the same occupational duties during his time in Vietnam.  Medals and awards were not indicative of combat service.

In May 1974, the Veteran filed an original claim of entitlement to service connection for a "legs cond[ition]" and a "back cond[ition] can't sleep well."  He elaborated that he fell down a pit during service training and "suffer[ed] from left and right legs" since that time.  He stated that he could not sleep well as a result of such conditions and had a hard pain in his back.

The earliest record of subjective reports and diagnosis regarding psychiatric disability was in May 1974, approximately six years after separation from military service.  A May 1974 VA treatment record reflects that the Veteran presented to the emergency room the day after signing his application for VA compensation benefits with complaints of right knee pain and back pain since military service.  He was observed to be "extremely nervous and anxious."  The diagnosis included anxiety reaction, moderate, and he was advised to file a claim for a "nervous condition."  During a follow-up appointment in May 1974 regarding lab data, he complained of generalized nervousness and anxiety with intermittent periods of depressive features with associated low back pain.

During a June 1974 VA examination to evaluate his claimed orthopedic disabilities, the Veteran "expressed his worries because of neuro-psychiatric disorders - pacing the room continuously, talkative, repeating same phrases about being aggressive with wife and kids, argumentative on his job activities, wetting his bed frequently."  The examiner recommended evaluation by the psychiatric service the same day if possible.

During a VA psychiatric examination the same day, the Veteran related that he had been very nervous since he was in Vietnam where he could not sleep due to alarms and fears of missile attacks by the enemy.  The psychiatrist commented that while the Veteran's conversation was fairly appropriate, he deviated to give emphasis to the possible relation of his present emotional disorder to the initial emotional trauma during service in Vietnam.  "He even acted in a puerile fashion, hiding behind the examiner's chair and asking to be protected from people who wanted to kill him."  The psychiatrist indicated that "such acting was inconsistent with the hostility and menacing attitude exhibited at home according to [his] wife" and concluded that the Veteran was "obviously anxious and exaggerating his symptoms."  The diagnosis was anxiety reaction.

In subsequent statements made in support of his current and prior claims for service connection for PTSD or a nervous disorder and/or in statements made to various VA and private treatment providers, the Veteran described having knowledge of three servicemen who were killed during his stay in Vietnam; and he described being ordered to throw a grenade into a cave during Operation Francis Marion, believing that the grenade killed a child or children, and believing that he had been punished for his actions by having a mentally retarded child.

VA and private treatment records reflect various diagnoses of anxiety reaction and anxiety disorder, depressive disorder, major depression with psychotic features, psychotic reaction with depressive features, rule out PTSD, PTSD, schizophrenia, and agoraphobia.  (The Board points out that records in the claims file reflecting psychiatric treatment at a correctional facility with diagnoses of chronic schizophrenia and cocaine dependence pertain to the Veteran's son, as the Veteran clarified in a November 2008 statement.  He also enclosed a Police Certificate of No Penal Record dated in March 2006).

However, some VA treatment records and VA examination reports also document exaggeration of symptoms; malingering; and internal inconsistency during psychological testing due to lack of effort, confusion, intentional or unintentional symptom exaggeration, or a combination of factors.

Records from the Social Security Administration (SSA) reflect that he was determined to be disabled for SSA purposes beginning in November 1995 based on the primary diagnosis of generalized anxiety disorder with depression.

Previous rating decisions dated in August 1974, July 1995, and August 2009, as well as previous Board decisions dated in October 1975 and March 2006 have denied the claim of entitlement to service connection for anxiety reaction or PTSD.  Collectively, these decisions have identified many factors or reasons and bases for denying the claim, especially for PTSD, including the following:  there was no evidence of psychiatric disability among service treatment records; any nervousness that he may have felt during service in Vietnam was temporary; the first objective evidence of psychiatric manifestations, including psychosis, was in 1974, more than six years after separation from service; the Veteran's performance on psychological testing in 1996 revealed a lack of effort or cooperation and exaggeration, and as a result he was not admitted to a VA PTSD Clinical Team (PCT) program for treatment; PTSD has not been diagnosed on VA compensation and pension psychiatric examinations; PTSD diagnosed by private and VA clinicians has been based on the Veteran's reported history and in the absence of a detailed account of "severe and horribly traumatic" military stressor(s); he was not observed to become anxious, distressed, or depressed when describing his experiences in Vietnam on VA examination, and when he made gestures of crying no tears were observed; and some of the Veteran's statements in support of his claim and to treatment providers regarding his complaints and symptoms have been inconsistent.

In connection with the present claim for PTSD and a "nervous condition," the Veteran was afforded an additional VA examination by a psychiatrist in January 2012.  Following a review of the claims file and psychiatric examination, the diagnosis was anxiety disorder not otherwise specified (NOS).  The examiner explained that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The psychiatrist opined that the Veteran's psychiatric disability was not related in any way to military service, and instead began in 1974 with a very erratic clinical course.  The psychiatrist explained that there was no evidence of psychiatric complaints, findings, or treatment before or during military service; the Veteran first sought psychiatric treatment in 1974; and he had been evaluated on multiple occasions with different diagnoses such as malingering, atypical depression, anxiety reaction, depressive disorder NOS, PTSD, and recently paranoid schizophrenia.  

Because the January 2012 VA examiner also checked a box indicating that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, the Board remanded the claim in February 2013 for an addendum medical opinion.

In February 2013, the January 2012 VA psychiatrist reviewed the claims file again and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion, the psychiatrist cited findings from the October 1975 Board decision and the multiple, varied psychiatric diagnoses found throughout the claims file.  The psychiatrist also reiterated that there was no evidence of psychiatric treatment prior to or during service, and the first evidence of psychiatric treatment was found in 1974 and was not related to service.

Unfortunately, the January 2012 and February 2013 opinions of the VA psychiatrist regarding the Veteran's current anxiety disorder rely primarily on an absence of documentation of psychiatric complaints, findings, or treatment before service, during service, or after service until 1974 without sufficiently addressing the Veteran's lay statements regarding a continuity of symptomatology since military service.  Thus, a remand is required so that a new VA examination may be scheduled to obtain the medical information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA examinations and opinions must consider lay statements not rejected by VA and must consider that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the Veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

The fact remains that despite evidence of malingering and exaggeration of symptoms by the Veteran at different times since filing his original claim for service connection, he was observed to be "extremely nervous and anxious" by a VA physician in May 1974; he expressed worry about neuro-psychiatric disorders during his June 1974 VA orthopedic examination; and although he displayed childish behavior that was inconsistent with reported behavior at home and was exaggerating his symptoms during the June 1974 VA psychiatric examination, he also was observed to be "obviously anxious," and he related that he had been "very nervous since he was in Vietnam where he could not sleep due to alarms and fears of missile attacks by the enemy."  The diagnosis was anxiety reaction.  

On remand, the VA examiner must consider the current diagnosis of anxiety disorder NOS; the Veteran's lay statements regarding the onset and continuity of anxiety symptoms, including those made more contemporaneously in time to his separation from service; as well as competent medical evidence that the Veteran exaggerated his symptoms, was uncooperative during psychological testing, and was diagnosed with malingering.

Ongoing medical records from the San Juan VA medical center (VAMC) dated from December 2009 to the present should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing medical records pertaining to evaluation or treatment for a psychiatric disorder from the San Juan VAMC dated from December 2009 to the present.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include anxiety disorder; PTSD; depressive disorder; and schizophrenia, paranoid type, which arose during service or is otherwise related to service.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to anxiety disorder and any additional diagnosed psychiatric disability (other than a personality disorder), the psychiatrist or psychologist should opine as to whether it is at least as likely as not (50 percent probability or greater) that anxiety disorder and any additional current psychiatric disability arose during service or is otherwise related to any incident of service.  

In rendering his or her medical opinion, the examiner must consider the favorable and unfavorable medical and lay evidence regarding the claim of service connection for anxiety disorder or other psychiatric disorders.  Specifically, the examiner should consider favorable evidence, including the 1974 observations by a VA physician and a VA examiner that the Veteran was extremely nervous and anxious, the Veteran's 1974 statement that he had been "very nervous since he was in Vietnam where he could not sleep due to alarms and fears of missile attacks by the enemy," the 1974 diagnoses of "anxiety reaction," and the currently diagnosed anxiety disorder.  The examiner should also address unfavorable evidence, including the objective medical evidence that the Veteran has exaggerated his symptoms, his lack of effort or cooperation on psychological testing, the diagnosis of malingering, and the apparent discordance between the Veteran's behavior on VA psychiatric examination in 1974 and his wife's observations of his behavior at home.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


